 Case: 7:19-cv-00091-KKC Doc #: 20 Filed: 04/30/20 Page: 1 of 2 - Page ID#: 177




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                     PIKEVILLE

LOVESTA RISNER,                                     CIVIL ACTION NO. 7:19-91-KKC
       Plaintiff,

V.                                                            ORDER

COMMISSIONER OF SSA,
       Defendant.



                                      *** *** ***

        This matter is before the Court upon the motion to dismiss (DE 19) filed by

the Commissioner of the Social Security Administration. With her complaint,

Lovesta Risner asks this Court to review the Commissioner’s denial of her

application for disability benefits. The Commissioner argues that the complaint

should be dismissed because it was not filed within 60 days of the date that Risner

received notice of the denial as required by 42 U.S.C. § 405(g). The Commissioner

further argues that Risner has not met the burden of establishing that any

circumstances warrant equitable tolling of the limitations period.

        Risner has not responded to the motion to dismiss. The Court agrees with the

Commissioner’s position. Accordingly, the Court hereby ORDERS that the

Commissioner’s motion to dismiss (DE 19) is GRANTED and Risner’s complaint is

DISMISSED.

     Dated April 30, 2020
Case: 7:19-cv-00091-KKC Doc #: 20 Filed: 04/30/20 Page: 2 of 2 - Page ID#: 178




                                      2
